Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 28th, 2022 has been entered. Claims 1-9, 12-19, and 21-23 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every claim objection rejection previously set forth in the Non-Final Office Action mailed November 29h, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 , 9, 12-13, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer (US 5360026), further in view of Ting (US 4031908).
Regarding Claim 1, Klinkhammer, in the same field of endeavor discloses an apparatus for performing dental hygiene comprising (figure 1): a handle portion 30 having an upper end and a lower end (see figure labeled figure 1 below); a concave support member 24 integrally coupled to the handle portion at the upper end of the handle portion (See Figure 1); the concave support member (24, also shown closer in Figure 4) comprising a first end and a second end (Figure 4, 44, see figure labeled figure 2 below); a floss attachment 38 comprising a first end and a second end (Figure 4, see figure labeled figure 2 below where floss attachment is designated by “first end” and “second end”), wherein the first end of the floss attachment is connected to the first end of the concave support member, and the second end of the floss attachment is connected to the second end of the concave support member (Figure 4, see figure labeled figure 2 below where floss attachment is designated by “floss attachment” where it connects to the first end of the concave support member and second end of the concave support member); and a hollow passage 64 extending from the lower end of the handle portion to the second end of the concave support member (where it connects to 66 located in the flosser head), wherein the hollow passage having a first end located at the lower end of the handle portion and a second end located at the second end of the concave support (see Figure 2 labeled figure 3 below; designated by arrows showing “first end of hollow passage” and “Second end of hollow passage”, wherein the first end of the hollow passage is configured to receive a water flosser tip (boxed in below in figure labeled Figure 3 and labeled “receive”; Paragraph 7) such that water from the water flosser tip traverses towards the second end of the hollow passage (see Figures 1 and 2),  wherein the second end of the concave support member is positioned to be substantially transverse to the handle portion (see Figure 1), and 16/446,5862wherein the hollow passage includes an elbow 66 such that the hollow passage extends from the lower end of the handle portion to the second end of the concave support member (Figure 20). Klinkhammer does not disclose wherein the second end of the hollow passage defines an aperture positioned to direct water traversing the hollow passage onto the floss attachment in a direction from the second end of the floss attachment towards the first end of the floss attachment substantially parallel to the floss attachment.

    PNG
    media_image1.png
    413
    501
    media_image1.png
    Greyscale

Figure 1: 

    PNG
    media_image2.png
    123
    301
    media_image2.png
    Greyscale
 
Figure 2

    PNG
    media_image3.png
    233
    527
    media_image3.png
    Greyscale

Figure 3
Ting,  in the same field of endeavor discloses, an apparatus for performing dental hygiene comprising wherein the second end 26 of the hollow passage 30 defines an aperture 34 positioned to direct water traversing the hollow passage onto the floss attachment in a direction from the second end of the floss attachment (Paragraph 4) towards the first end of the floss attachment substantially parallel to the floss attachment (Figure 1). It would have been obvious to one of ordinary skill in the art to modify Klinkhammer’s flosser head with Ting’s aperture at the floss attachment so that when the device is connected to a source of pressurized water, a stream of water is delivered between the arms adjacent the position of the floss so that the user can rinse their teeth as they are cleaning them with the floss (Ting, Paragraph 4). 
	The proposed modification is a flosser head with an aperture at the base of the floss in order for water to flow across said floss. The hollow passage would provide water through the device and bend at the flosser head with an elbow such that the water stream flows across the floss to the other arm. Due to the fact the device must only be configured to receive the water flosser tip, another tip functions with the device if it has a smaller diameter than the original device’s flosser head.
	Regarding Claim 2, Klinkhammer does not disclose the aperture is concentric to the floss attachment. 
	Ting discloses the aperture is concentric to the floss attachment (Figure 1; 34). It would have been obvious to one of ordinary skill in the art to have modified Klinkhammer’s device with Ting’s aperture that is concentric to the floss attachment so that when the device is connected to a source of pressurized water, a stream of water is delivered between the arms adjacent the position of the floss so that the user can rinse their teeth as they are cleaning them with the floss (Ting, Paragraph 4).
	Regarding Claim 3, Klinkhammer discloses a first contact component (in the figure below where first end connects to the floss attachment) to support the floss attachment at the first end of the floss attachment, and a second contact component to support the floss attachment at the second end of the floss attachment (in the figure below where first end connects to the floss attachment).

    PNG
    media_image2.png
    123
    301
    media_image2.png
    Greyscale

	Regarding Claims 4 and 5, Klinkhammer does not disclose at least one sealing mechanism located on an inner surface of the hollow passage, the at least one sealing mechanism configured to engage with the water flosser tip received in the hollow passage to prevent flow of water from the water flosser tip towards the first end of the hollow passage and at least one sealing mechanism is an O-ring located in a grove provided on the inner surface of the hollow passage such that, when the water flosser tip is received in the hollow passage, the O-ring engages with the water flosser tip to provide sealing to prevent flow of water from the water flosser tip towards the first end of the hollow passage.
	Ting discloses at least one sealing mechanism (boxed in below) located on an inner surface of the hollow passage (located between 20 and 22), the at least one sealing mechanism configured to engage with the water flosser tip 20 received in the hollow passage to prevent flow of water from the water flosser tip towards the first end of the hollow passage and the at least one sealing mechanism is an O-ring (disclosed as a ring shape, ring is defined by dictionary.com as a circular band, which therefore is an O shaped ring) located in a grove (see figure below where the sealing mechanism is located and defined by groove in the hollow passage as the hollow passage is indented where the ring sits) provided on the inner surface of the hollow passage such that, when the water flosser tip is received in the hollow passage, the O-ring engages with the water flosser tip to provide sealing to prevent flow of water from the water flosser tip towards the first end of the hollow passage (Paragraph 4). It would have been obvious to one of ordinary skill in the art to have modified Klinkhammer’s device with Ting’s sealing mechanism in order to prevent water leakage between the flosser tip received in the hollow passage (Ying, Paragraph 4).

    PNG
    media_image4.png
    197
    513
    media_image4.png
    Greyscale


	The proposed modification is to incorporate the sealing mechanism of Ying (53 which is between the hollow passage and the water flosser tip) with the portion of Klinkhammer that is labeled “received” above in order to correctly seal the device.
Regarding Claim 9, Klinkhammer, discloses an apparatus for performing dental hygiene comprising (figure 1): a handle portion 30 having an upper end and a lower end (see figure labeled figure 1 below); a concave support member 24 integrally coupled to the handle portion at the upper end of the handle portion (See Figure 1); the concave support member (24, also shown closer in Figure 4) comprising a first end and a second end (Figure 4, 44, see figure labeled figure 2 below); a floss attachment 38 comprising a first end and a second end (Figure 4, see figure labeled figure 2 below where floss attachment is designated by “first end” and “second end”), wherein the first end of the floss attachment is connected to the first end of the concave support member, and the second end of the floss attachment is connected to the second end of the concave support member (Figure 4, see figure labeled figure 2 below where floss attachment is designated by “floss attachment”); and a hollow passage 64 extending from the lower end of the handle portion to the second end of the concave support member, wherein the hollow passage having a first end located at the lower end of the handle portion and a second end located at the second end of the concave support (see Figure 2 labeled figure 3 below; designated by arrows showing “first end of hollow passage” and “Second end of hollow passage”, wherein the first end of the hollow passage is configured to receive a water flosser tip (boxed in below in figure labeled Figure 3 and labeled “receive”; Paragraph 7) such that water from the water flosser tip traverses towards the second end of the hollow passage (see Figures 1 and 2).  Klinkhammer does not disclose wherein the second end of the hollow passage defines an aperture positioned to direct water traversing the hollow passage onto the floss attachment in a direction from the second end of the floss attachment towards the first end of the floss attachment substantially parallel to the floss attachment and wherein the aperture is concentric to the floss attachment.

    PNG
    media_image1.png
    413
    501
    media_image1.png
    Greyscale

Figure 1: 

    PNG
    media_image2.png
    123
    301
    media_image2.png
    Greyscale
 
Figure 2

    PNG
    media_image3.png
    233
    527
    media_image3.png
    Greyscale

Figure 3
Ting discloses, an apparatus for performing dental hygiene comprising wherein the second end 26 of the hollow passage 30 defines an aperture 34 positioned to direct water traversing the hollow passage onto the floss attachment in a direction from the second end of the floss attachment (Paragraph 4) towards the first end of the floss attachment substantially parallel to the floss attachment (Figure 1) and the aperture is concentric to the floss attachment (Figure 1; 34). It would have been obvious to one of ordinary skill in the art to modify Klinkhammer’s flosser head with Ting’s aperture at the floss attachment so that when the device is connected to a source of pressurized water, a stream of water is delivered between the arms adjacent the position of the floss so that the user can rinse their teeth as they are cleaning them with the floss (Ting, Paragraph 4). 
The proposed modification is a flosser head with an aperture at the base of the floss in order for water to flow across said floss. The hollow passage would provide water through the device and bend at the flosser head with an elbow such that the water stream flows across the floss to the other arm. Due to the fact the device must only be configured to receive the water flosser tip, another tip functions with the device if it has a smaller diameter than the original device’s flosser head.
Regarding Claims 12 and 13, Klinkhammer does not disclose at least one sealing mechanism located on an inner surface of the hollow passage, the at least one sealing mechanism configured to engage with the water flosser tip received in the hollow passage to prevent flow of water from the water flosser tip towards the first end of the hollow passage and at least one sealing mechanism is an O-ring located in a grove provided on the inner surface of the hollow passage such that, when the water flosser tip is received in the hollow passage, the O-ring engages with the water flosser tip to provide sealing to prevent flow of water from the water flosser tip towards the first end of the hollow passage.
	Ting discloses at least one sealing mechanism (boxed in below) located on an inner surface of the hollow passage (located between 20 and 22), the at least one sealing mechanism configured to engage with the water flosser tip 20 received in the hollow passage to prevent flow of water from the water flosser tip towards the first end of the hollow passage and the at least one sealing mechanism is an O-ring (disclosed as a ring shape, ring is defined by dictionary.com as a circular band, which therefore is an O shaped ring) located in a grove (see figure below where the sealing mechanism is located and defined by groove in the hollow passage as the hollow passage is indented where the ring sits) provided on the inner surface of the hollow passage such that, when the water flosser tip is received in the hollow passage, the O-ring engages with the water flosser tip to provide sealing to prevent flow of water from the water flosser tip towards the first end of the hollow passage (Paragraph 4). It would have been obvious to one of ordinary skill in the art to have modified Klinkhammer’s device with Ting’s sealing mechanism in order to prevent water leakage between the flosser tip received in the hollow passage (Ying, Paragraph 4).

    PNG
    media_image4.png
    197
    513
    media_image4.png
    Greyscale


	The proposed modification is to incorporate the sealing mechanism of Ying (53 which is between the hollow passage and the water flosser tip) with the portion of Klinkhammer that is labeled “received” above in order to correctly seal the device.
Regarding Claim 21, Klinkhammer discloses a first contact component (in the figure below where first end connects to the floss attachment) to support the floss attachment at the first end of the floss attachment, and a second contact component to support the floss attachment at the second end of the floss attachment (in the figure below where first end connects to the floss attachment).

    PNG
    media_image2.png
    123
    301
    media_image2.png
    Greyscale

Regarding Claim 22, Klinkhammer discloses wherein the second end of the concave support member is positioned to be substantially transverse to the handle portion (see Figure 1), and 16/446,5862wherein the hollow passage includes an elbow 66 such that the hollow passage extends from the lower end of the handle portion to the second end of the concave support member (Figure 20).

Claims 6- 7, 14-15, 17, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer (US 5360026), further in view of Ting (US 4031908) and Syed (US 20110027749).
Regarding Claims 6 -7 and 14-15, Klinkhammer does not disclose a lock mechanism located adjacent to the lower end of the handle portion, the lock mechanism being configured to selectively retain and release the water flosser tip received in the hollow passage and wherein the lock mechanism comprises a push button located on the handle portion to unlock the water flosser tip to remove the water flosser tip from the hollow passage.
Syed, in the same field of endeavor, discloses a lock mechanism (Figure 2, 41 and 39) located adjacent to the lower 2end of the handle portion, the lock 22mechanism being configured to selectively retain and release (Page 3, Paragraph [0027]) the water flosser tip received in 23the hollow passage and wherein the lock mechanism (Figure 2, 41 and 39) comprises a lock mechanism, which may include buttons (Page 3, Paragraph [0027])  2located on the handle portion in order to remove the tip. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Klinkhammer’s device with Syed’s lock mechanism in order to easily remove the flosser tip and replace it, therefore remaining sanitary. 
Therefore, the proposed modification of Klinkhammer’s device would be to include a lock mechanism that when pushed releases the flosser tip from the hollow passage closer to the lower end below where it has been “received” and sealed by the O-ring.
Regarding Claim 17, Klinkhammer discloses An apparatus for performing dental hygiene comprising: a handle portion having an upper end and a lower end; a concave support member integrally coupled to the handle portion at the upper end of the handle portion; the concave support member comprising a first end and a second end; a floss attachment comprising a first end and a second end, wherein the first end of the floss attachment is connected to the first end of the concave support member, and the second end of the floss attachment is connected to the second end of the concave support member; 16/446,5866a hollow passage extending from the lower end of the handle portion to the second end of the concave support member, wherein the hollow passage having a first end located at the lower end of the handle portion and a second end located at the second end of the concave support.
Klinkhammer does not disclose  at least one sealing mechanism located on an inner surface of the hollow passage, the at least one sealing mechanism configured to engage with the water flosser tip received in the hollow passage to prevent flow of water from the water flosser tip towards the first end of the hollow passage; and a lock mechanism located adjacent to the lower end of the handle portion, the lock mechanism being configured to selectively retain and release the water flosser tip received in the hollow passage, wherein the first end of the hollow passage is configured to receive a water flosser tip such that water from the water flosser tip traverses towards the second end of the hollow passage, and wherein the lock mechanism comprises a push button located on the handle portion to unlock the water flosser tip to remove the water flosser tip from the hollow passage.
Ting discloses at least one sealing mechanism 53 located on an inner surface of the hollow passage (located between 20 and 22), the at least one sealing mechanism configured to engage with the water flosser tip 20 received in the hollow passage to prevent flow of water from the water flosser tip towards the first end of the hollow passage. It would have been obvious to one of ordinary skill in the art to have modified Klinkhammer’s device with Ting’s sealing mechanism in order to prevent water leakage between the flosser tip received in the hollow passage (Ying, Paragraph 4). 
Syed discloses a lock mechanism (Figure 2, 41 and 39) located adjacent to the lower end of the handle portion, the lock 22mechanism being configured to selectively retain and release (Page 3, Paragraph [0027]) the water flosser tip received in 23the hollow passage, wherein the lock mechanism comprises a push button located on the handle portion to unlock the water flosser tip to remove the water flosser tip from the hollow passage (Page 3, Paragraph [0027]). These elements are structural equivalents to the buttons because the lock and release function however, it is not described how these functions are completed. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Klinkhammer’s device with Syed’s lock mechanism in order to easily remove the flosser tip and replace it, therefore remaining sanitary. 
Therefore, the proposed modification of Klinkhammer’s device would be to include a lock mechanism that when pushed releases the flosser tip from the hollow passage closer to the lower end below where it has been “received” and sealed by the O-ring.
	Regarding Claim 19, Klinkhammer does not disclose at least one sealing mechanism is an O-ring located in a grove provided on the inner surface of the hollow passage such that, when the water flosser tip is received in the hollow passage, the O-ring engages with the water flosser tip to provide sealing to prevent flow of water from the water flosser tip towards the first end of the hollow passage.
Ting discloses the at least one sealing mechanism 53 is an O-ring (disclosed as a ring shape, ring is defined by dictionary.com as a circular band, which therefore is an O shaped ring) located in a grove (see figure below where the sealing mechanism is located and defined by groove in the hollow passage as the hollow passage is indented where the ring sits) provided on the inner surface of the hollow passage such that, when the water flosser tip is received in the hollow passage, the O-ring engages with the water flosser tip to provide sealing to prevent flow of water from the water flosser tip towards the first end of the hollow passage (Paragraph 4). It would have been obvious to one of ordinary skill in the art to have modified Klinkhammer’s device with Ting’s sealing mechanism in order to prevent water leakage between the flosser tip received in the hollow passage (Ying, Paragraph 4).

    PNG
    media_image4.png
    197
    513
    media_image4.png
    Greyscale

Regarding Claim 23, Klinkhammer discloses wherein the second end of the concave support member is positioned to be substantially transverse to the handle portion (see Figure 1), and 16/446,5862wherein the hollow passage includes an elbow 66 such that the hollow passage extends from the lower end of the handle portion to the second end of the concave support member (Figure 20).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer (US 5360026) and Ting (US 4031908) further in view of Yipp (US Patent Number 6076535).
Regarding Claim 8, Klinkhammer/Ting does not disclose the handle portion and the concave support member comprise a polymeric material.
Yipp, in the same field of endeavor, discloses the handle portion and the concave support 2member comprise a polymeric material (column 4, Paragraph 1). It would have been obvious to modify Klinkhammer/Ting to incorporate the teachings of Yipp to compose a device that contains a water flosser tip that is composed of polymeric material. It contributes to a cap that can be easily connected to the handle, as taught by Yipp (Abstract).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer (US 5360026) and Ting (US 4031908), further in view of Yipp (US Patent Number 6076535).
Regarding Claim 16, Klinkhammer/Ting does not disclose the handle portion and the concave support member comprise a polymeric material.
Yipp, discloses the handle portion and the concave support 2member comprise a polymeric material (column 4, Paragraph 1). It would have been obvious to modify Klinkhammer/Ting to incorporate the teachings of Yipp to compose a device that contains a water flosser tip that is composed of polymeric material. It contributes to a cap that can be easily connected to the handle, as taught by Yipp (Abstract).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer, Ting, and Syed, further in view of Yipp (US Patent Number 6076535).
Regarding Claim 18, Klinkhammer discloses a first contact component (in the figure below where first end connects to the floss attachment) to support the floss attachment at the first end of the floss attachment, and a second contact component to support the floss attachment at the second end of the floss attachment (in the figure below where first end connects to the floss attachment).

    PNG
    media_image2.png
    123
    301
    media_image2.png
    Greyscale

Klinkhammer does not disclose wherein the second end of the hollow passage defines an aperture positioned to direct water traversing the hollow passage onto the floss attachment in a direction from the second end of the floss attachment towards the first end of the floss attachment substantially parallel to the floss attachment, and wherein the aperture is concentric to the floss attachment, and wherein the handle portion and the concave support member comprise a polymeric material.
Ting discloses wherein the second end 26 of the hollow passage 30 defines an aperture 34 positioned to direct water traversing the hollow passage onto the floss attachment in a direction from the second end of the floss attachment (Paragraph 4) towards the first end of the floss attachment substantially parallel to the floss attachment (Figure 1) and the aperture is concentric to the floss attachment (Figure 1; 34). It would have been obvious to one of ordinary skill in the art to modify Klinkhammer’s flosser head with Ting’s aperture at the floss attachment so that when the device is connected to a source of pressurized water, a stream of water is delivered between the arms adjacent the position of the floss so that the user can rinse their teeth as they are cleaning them with the floss (Ting, Paragraph 4). 
Yipp, discloses the handle portion and the concave support 2member comprise a polymeric material (column 4, Paragraph 1). It would have been obvious to modify Klinkhammer as modified by Ting to incorporate the teachings of Yipp to compose a device that contains a water flosser tip that is composed of polymeric material. It contributes to a cap that can be easily connected to the handle, as taught by Yipp (Abstract).
Therefore, the device as modified would be the flosser of Klinkhammer with the aperture of Ting along the floss attachment with the sealing mechanism above the lock incorporated with the push button of Syed in order to release the flosser head. In addition, the incorporation of Yipp allows for the concave support member and the handle to be of polymeric material thus making the device easier to clean and more sanitary.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772